Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
    DETAILED ACTION
2.	This action is in response to the communication filed on March 14, 2012.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/09/2021; 03/02/2022 and 10/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,106,744; claims 1-12 of U.S. Patent No 9,338,215 and claims 1-14 of U.S. Patent No. 10,1820,952 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application (17/460110) and the patent 11,106,744; 9,338,215 and 10,1820,952 B2 all are directed to search engine. The current application just omitted some limitations from the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patents 11,106,744; 9,338,215 and 10,1820,952 B2.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being un patentable over Barnes, Jr. (US 2009 /0299824 A1), herein after “Barnes”, in view of Gotts et al (US 2007/0124283 A1).
	As per claim 1, Barnes discloses:
	- a method comprising (Para [0006], line 1-10, "The present invention provides a system and method for providing ratings related to a plurality of websites, content and/or locations”), 
	- in response to a search query from a web browser of a second client computer, transmitting, by the server computer, search results to the web browser of the second client computer, the search results comprising the first web content in a position relative to identifications of other web content received from other client computers (receiving a request from client B (i.e. query from a second client browser), Para [0035], Fig. 1, and receive result of website or webpage (i.e. first web content) relative to location (in a position) of other web content (i.e. rating, review) from different user (i.e. other client computers), Para [0022], [0045], [0053], [0073], [0096]), 
	Barnes does not explicitly disclose indexing, by a server computer, first web content received from a first client computer, the indexing based on a rating associated with the first web content from the first client computer. However, in the same field of endeavor Gotts in an analogous art discloses indexing, by a server computer, first web content received from a first client computer, the indexing based on a rating associated with the first web content from the first client computer t (indexing web content based on feedback (i.e. rating associated with web content), Para [0039], [0044], Fig. 7, item 716).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barnes with the teaching of Gotts for searching web content which is indexed along with comment associated with such web content. Person of the ordinary skill in the art would have make that modification to more effectively comment and share content with members of users’ social network, (Barnes Para [0099]).
As per claim 2, rejection of claim 1 is incorporated, and further Barnes discloses:
- receiving an identification of first web content transmitted from the first client computer, and receiving, by the server computer, a rating associated with the first web content from the first client computer (Fig. 1, Abstract, line 1-10, Para [0021], line 1-15, "receiving a first user rating of the user from the remote computer system, displaying the first user rating in the toolbar”).
As per claim 3, rejection of claim 2 is incorporated, and further Barnes discloses:
- wherein receiving the identification of first web content further comprises receiving, by the server computer, ratings associated with the other web content from the other client computers (Fig. 1, rating supplied by various other members (i.e. other client computer), Para [0022]”).
As per claim 4, rejection of claim 3 is incorporated, and further Barnes discloses:
- further comprising ranking, by the server computer, the first web content from the rating in relation to the ratings of the other web content received from the other client computers (Para [0127]-0142], "S. total rating score (the sum of all users’ ratings for the content), in relation with other user comment on the review, Para [0053]”).
As per claim 5, rejection of claim 2 is incorporated, and further Barnes discloses:
- wherein the rating associated with the first web content is selected from a group of rating types consisting of like, dislike, and neutral (Para [0026], line 1-10, “Upon receiving the notification, the server 100 determines the average user rating for the domain, which may be, for example, on a zero to five-star rating system”), zero is dislike, 5 is like and in between is neutral.
	As per claim 6, rejection of claim 1 is incorporated, and further Barnes discloses:
	- wherein the indexing of the first web content further comprises receiving, by the server computer, keywords for the first web content (Para [0023], line 1-20, “the toolbar CSPC 115 includes a text box for searching the database of the server 110 based on keywords”).
	As per claim 7, rejection of claim 1 is incorporated, and further Barnes discloses:
	- wherein the receiving of the identification of the first web content further comprises receiving, by the server computer from the first client computer, a comment on the first web content (Para [0053], line 1-20, “the metadata about the review may include a plurality of comments (where the other user comment on the review). In addition, the metadata may include a rating of the review”).
	As per claim 8, rejection of claim 1 is incorporated, and further Barnes discloses:
	- wherein the first web content is same as the other web content (first site and other site are same site (i.e. same web content), Para [0097], [0099]).
	As per claim 9, rejection of claim 2 is incorporated, and further Barnes discloses:
	- wherein the receiving of an identification of first web content further comprises receiving a rating on the first web content, wherein the rating is a score assigned by the user of the first client computer (Para [0028], line 1-6, “the user simply clicks on one of the same five stars (in the frame, or in the browser) to rate the website”).
	As per claim 10-18,
	Claims 10-18 are the device claims corresponding to the method claims 1-9 respectively and rejected under the same reason set forth to the rejection of claim 1-9 above.
	As per claim 19, 
	Claim 19 is the computer readable medium claim corresponding to the method claim 1 respectively, and rejected under the same reason set forth to the rejection of claim 1 above, and further Barnes discloses:
	- storing, by the server computer, the user content in association with the identification of the first web content (Fig. 1, Para [0021], line 1-10, “The server 100 may also store and server a website for members to read, edit, and comments on reviews”).
	As per claim 20, rejection of claim 19 is incorporated, and further Gotts discloses:
	- wherein the user content including a comment on the first web content and a rating of the first web content by the first user; and wherein the user content and the identification of the first web content are composed in a user interface separate from the main browser window for transmission to the server computer, while the web content is displayed in the main browser window (comment page is a separate page or separate feedback window or pop-up window then main browser page, Para [0027], [0031]).
					Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167